Day, J.
i. pkcatice tue court: of evidence, The only point relied upon is that the finding of the court is not sustained by the evidence. The case is one of a clear conflict of testimony. The finding of the court stands as a verdict of a jury, and cannot be disturbed unless so clearly opposed to the evidence as to indicate that it was the result of passion or prejudice rather than of a deliberate and honest weighing of the evidence introduced.
Upon the former appeal, on evidence less satisfactory for the defendant than that now submitted, some of the members of this court were of opinion that the preponderance was in favor of defendant, and would have been better satisfied with the result, if the judgment had been in his favor. We are now united in the opinion that the finding of the court is not wanting in support from the evidence, and that the case is not one which warrants us in disturbing the judgment.
Affirmed.